Appeal from decision of Family Court, Bronx County *688(Jennifer S. Burtt, Ref.), dated November 9, 2009, which directed petitioner to determine whether the child’s putative adoptive parents desired to maintain an open or a closed adoption, in order to assist the court in determining whether visitation with respondent mother was in the child’s best interests, unanimously dismissed, without costs, as taken from a nonappealable paper.
A “decision” is not an appealable order under CPLR 5512 (a) (see Rodriquez v Chapman-Perry, 63 AD3d 645 [2009]). Moreover, respondent is not an aggrieved party because no determination was made concerning visitation, since the resolution of her motion on that point was contingent on future events. Concur—Tom, J.P., Sweeny, Catterson, McGuire and Román, JJ.